DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 07/04/2022.  Claims 1-19 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (U.S. 2017/0200370 A1).

Claim 1, Miller teaches:
A method for detecting, identifying, classifying and calculating the location of all road users at a site, for traffic control (Miller, Fig. 6, Paragraphs [0063-0065], Method 600 of building a traffic map of vehicles within a predetermined area.  The method populates the traffic map with locations, driving properties, and vehicle characteristics which is equivalent to detecting, identifying, classifying, and calculating the locations of vehicles within a predetermined area.), the method comprising: 
receiving at a processing unit sensor data of a site on a road network (Miller, Paragraph [0065], The planning program 920, which is part of a computing device (see Miller, Paragraph [0040]), assembles data from sensors along a road.); 
receiving at the processing unit a V2X communication (Miller, Paragraph [0065], The planning program 920, which is part of a computing device (see Miller, Paragraph [0040]), assembles data from V2X vehicles.); 
calculating locations of road users from the sensor data and the V2X communication (Miller, Paragraphs [0064-0065], The planning program 920 populates the traffic map with locations, driving properties, and vehicle characteristics of V2X vehicles within a predetermined area based on data from the V2X vehicles and sensors.); and 
detecting, based on the calculated locations, connected and non-connected road users (Miller, Paragraphs [0064-0065], The planning program 920 determines the location of V2X vehicles and standard vehicles, representing connected and non-connected road users, respectively.),
wherein identifying the road users is based on comparing parameters of the road users (Miller, Paragraphs [0064-0066], The planning program 920 is capable of identifying road users, e.g. vehicles, by utilizing a combination of driving properties and vehicle characteristics of the vehicles on the road.  Based on the received properties and characteristics, the planning program 920 can determine if a given vehicle is a V2X vehicle or a standard vehicles, which are examples of identities of road users.), 
wherein the parameters include location, bearing, speed, acceleration, classification, past trajectory, and predicted future trajectories (Miller, Paragraphs [0064-0066], For example, driving properties include position or location, speed, acceleration, deceleration, level of fuel, and current activity of lights or horn (see Miller, Paragraph [0024]).  Because “parameters” are compared for identifying the road users, more than one parameter must be present for this step.  Thus, “the parameters” is interpreted as two or more parameters.).

Claim 2, Miller further teaches:
Matching all road users in vicinity of the site to connected road users, based on the sensor data and the V2X communication (Miller, Paragraphs [0064-0065], All V2X and non-V2X are accounted for based on data from the V2X communication and/or sensor data.); and 
detecting, based on the matching, locations of connected and non-connected road users (Miller, Paragraphs [0064-0065], An implementation of the sensing of all vehicles is shown in Fig. 8 (see Miller, Paragraph [0079]).).

Claim 3, Miller further teaches:
Creating a virtual map (Miller, Fig. 8, Paragraph [0081], The planning program 920 builds the traffic map or database.) comprising the locations of the connected and non- connected road users (Miller, Fig. 8, Paragraph [0079], Vehicles 801, 804, and 805 are V2X and vehicles 802, 803, 806-808 are standard vehicles.); and 
generating a signal to control a device based on the virtual map (Miller, Paragraph [0086], The planning program 920 sends instructions or pieces of the traffic plan to V2X vehicles for controlling driving properties.  Examples of a device include a vehicle signal or brakes.).

Claim 4, Miller further teaches:
Calculating parameters of road users, in addition to location, from the sensor data and the V2X communication (Miller, Paragraph [0081], Parameters include driving properties and vehicle characteristics.); and 
wherein the virtual map comprises the parameters of specific connected and non-connected road users (Miller, Paragraph [0081], The traffic map or database include the parameters.).

Claim 5, Miller further teaches:
Calculating an estimated time of arrival (ETA) of a specific road user at a real-world location, based on the virtual map (Miller, Paragraph [0070], The planning program 920 can determine a collision based on the traffic map and an estimates the arrival of two or more vehicles at the same time.); and 
generating a signal to control the device based on the ETA (Miller, Paragraph [0086], An instruction may be sent to the vehicle(s) to potentially prevent or reduce the severity of the predicted collision.).

Claim 6, Miller further teaches:
Detecting behavior parameters of a specific road user based on the virtual map (Miller, Paragraph [0081], The planning program 920 detects driving properties and vehicle characteristics, which include driver vehicle and driver behaviors (see Miller, Paragraph [0024]).); and 
generating a signal to control the device based on the behavior parameters (Miller, Paragraph [0086], An instruction may be sent to the vehicle(s) to potentially prevent or reduce the severity of the predicted collision.).

Claim 7, Miller further teaches:
The sensor data comprises one or more of optical image data, radar data and point cloud data (Miller, Paragraph [0025], Sensor data includes optical image data.).

Claim 8, Miller further teaches:
Classifying a specific road user based the sensor data (Miller, Fig. 10: 1004, The vehicles are determined to be V2X or non-V2X based on at least sensor data.).

Claim 9, Miller further teaches:
Selecting one of the parameters of a non-connected road user (Miller, Paragraph [0065], The planning program 920 determines driving properties of non-V2X vehicles based on sensor data.  Driving properties include position or location, speed, acceleration, deceleration, level of fuel, and current activity of lights or horn (see Miller, Paragraph [0024])); 
creating a message set based on the selected parameter (Miller, Paragraphs [0065] and [0071-0072], The traffic plan is a message set based on the parameter(s) of non-V2X vehicles.); and 
sending the message set to connected road users, via a V2X communication module (Miller, Paragraphs [0065] and [0071-0072], The traffic plan or portions thereof are transmitted to V2X vehicles.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. 2017/0200370 A1) in view of Oshida et al. (U.S. 2017/0092126 A1).

Claim 10, Miller does not specifically teach:
The device comprises a road network infrastructure.
Oshida teaches:
The device comprises a road network infrastructure (Miller, Fig. 6: 1, Paragraphs [0046-0047], Traffic light 1 is a road work infrastructure.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify the system in Miller by integrating the teaching of a V2X communication with a traffic light as taught by Oshida.
The motivation would be to increase traffic efficiency by controlling the traffic light according to information about vehicles (see Miller, Paragraph [0047]).

Claim 11, Miller in view of Oshida further teaches:
Identifying a road user, based on the sensor data (Miller, Paragraph [0065], The system can identify non-V2X vehicles based on sensor data.  The system can also identify drivers via sensors (see Miller, Paragraph [0025]).); 
calculating an ETA of the identified road user to a predetermined location on the road network (Miller, Paragraph [0070], The planning program 920 can determine a collision based on the traffic map and an estimates the arrival of two or more vehicles at the same time.); and 
generating a signal to control the road network infrastructure based on the calculated ETA (Oshida, Paragraph [0047], The traffic lights are controlled based on the presence, i.e. the time of arrival has been met.).

Claim 12, Miller in view of Oshida further teaches:
Generating the signal to control the road network infrastructure based on prevailing road network rules (Oshida, Paragraph [0047], The traffic light is controlled according to the culture and customs of a country or region, i.e. prevailing road network rules.).

Claim 13, Miller in view of Oshida further teaches:
The identified road user is an authorized user (Miller, Paragraph [0025], The identified user, e.g. via facial recognition, is an identified road user.).

Claim 19, Miller teaches:
Calculating an estimated number of road users arriving at a predetermined real-world location at a certain time, based on the sensor data and the V2X communication (Miller, Paragraphs [0079-0080], The number of vehicles are represented in Fig. 8, and the certain time is the present time.).
Miller does not specifically teach:
Generating a signal to control a road network infrastructure based on the estimated number.
Oshida teaches:
Generating a signal to control a road network infrastructure based on the estimated number (Oshida, Paragraphs [0046-0047], The traffic light is controlled based on the presence of at least one vehicle, e.g. an emergency vehicle.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify the system in Miller by integrating the teaching of a V2X communication with a traffic light as taught by Oshida.
The motivation would be to increase traffic efficiency by controlling the traffic light according to information about vehicles (see Miller, Paragraph [0047]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. 2017/0200370 A1).

Claim 17, Miller teaches:
Calculating the number of V2X technology from the sensor data and the V2X communication (Miller, Paragraph [0065]).
Miller does not explicitly teach:
Calculating an adoption rate.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system of Miller to be capable of calculating the rate of adoption, based on simple calculations known in the art, e.g. ratios, by comparing the number of determined V2X vehicles to the total number of vehicles.  Such a calculation would not change the principal operation of the system as a whole, and would yield predictable results.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. 2017/0200370 A1) in view of Watanabe (JP6036535 B2, English translation provided herewith).

Claim 14, Miller teaches:
Identifying the road user based on the sensor data (Miller, Paragraph [0065], The system can identify non-V2X vehicles based on sensor data.  The system can also identify drivers via sensors (see Miller, Paragraph [0025]).). 
Miller does not specifically teach:
Receiving a preemption message from a road user; 
comparing between a record of authorized road users and the identified road user; and 
generating a signal identifying a malicious road user based on the comparison.
Watanabe teaches:
Receiving a preemption message from a road user (Watanabe, Paragraph [0093], The security controller 10 acquires driving state information of a siren, i.e. a preemption message.); 
comparing between a record of authorized road users and the identified road user (Watanabe, Paragraph [0075], The traffic light control device 7 receives authentication information regarding the emergency vehicle.); and 
generating a signal identifying a malicious road user based on the comparison (Watanabe, Paragraphs [0077-0078], The CPU determines if the emergency vehicle is a legitimate vehicle, i.e. malicious road user or not, and performs switching control if it is legit.  The determination that the emergency vehicle is not legitimate and the switching of the CPU to return to a different process step is a signal identifying a malicious, i.e. a non-legitimate, vehicle.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Miller by integrating the teaching of Watanabe.
The motivation would be to improve the convenience of vehicles traveling along a road (see Watanabe, Paragraph [0087]).

Claim 16, Miller teaches:
Classifying the road user based on the sensor data (Miller, Paragraph [0065], The system determines if the vehicle is a V2X vehicle or a non-V2X vehicle (see also Miller, Fig. 10).).
Miller does not specifically teach:
Receiving a preemption message from a road user; 
comparing between a record of authorized road users and the classified road user; and 
generating a signal to control a road network infrastructure based on the comparison and based on prevailing road network rules.
Watanabe teaches:
Receiving a preemption message from a road user (Watanabe, Paragraph [0093], The security controller 10 acquires driving state information of a siren, i.e. a preemption message.); 
comparing between a record of authorized road users and the classified road user (Watanabe, Paragraph [0075], The traffic light control device 7 receives authentication information regarding the emergency vehicle.); and 
generating a signal to control a road network infrastructure based on the comparison and based on prevailing road network rules (Watanabe, Paragraphs [0077-0078], The CPU determines if the emergency vehicle is a legitimate vehicle, i.e. malicious road user or not, and performs switching control if it is legit.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Miller by integrating the teaching of Watanabe.
The motivation would be to improve the convenience of vehicles traveling along a road (see Watanabe, Paragraph [0087]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. 2017/0200370 A1) in view of Watanabe (JP6036535 B2, English translation provided herewith), in view of Hao et al. (CN 106157695 A, English translation provided herewith).

Claim 15, Miller in view of Watanabe teaches:
The signal identifying a malicious road user (Watanabe, Paragraphs [0077-0078], The CPU determines if the emergency vehicle is a legitimate vehicle, i.e. malicious road user or not, and performs switching control if it is legit.  The determination that the emergency vehicle is not legitimate and the switching of the CPU to return to a different process step is a signal identifying a malicious, i.e. a non-legitimate, vehicle.).
Miller in view of Watanabe does not specifically teach:
The signal identifying a malicious road user causes the road user to be added to a record of suspected malicious users.
Hao teaches:
Updating a database of dangerous driving behaviors based on identifying the malicious road user (Hao, Paragraph [0024], The database is updated based on first identifying dangerous driving behaviors and identifying the driver (see Hao, Paragraphs [0013-0014]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Miller in view of Watanabe, by integrating the teaching of a database as taught by Hao.
The motivation would be to reduce the occurrence of traffic accidents (see Hao, Paragraph [0046]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. 2017/0200370 A1) in view of Delia et al. (U.S. 2010/0171640 A1).

Claim 18, Miller teaches:
Calculating a total number of road users arriving at a certain time at the site, based on input from the sensor (Miller, Fig. 8, Paragraphs [0065-0066], The planning program 920 generates map data based on a collection of vehicle and sensor data.  The sensor data includes, for example, on fixture 850 and/or sensors mounted on aerial units.  The site is the location of the vehicle, e.g. in Fig. 8.); 
calculating a number of connected road users arriving at the certain time at the site, based on input from a V2X communication module (Miller, Fig. 8, Paragraphs [0065-0066], As shown in Fig. 8, V2X vehicles are represented by vehicle 801, 804, and 805.); 
calculating the number of V2X technology by calculating the total number of road users and the number of connected road users (Miller, Paragraph [0065]). 
Miller does not explicitly teach:
Calculating an adoption rate of V2X technology by comparing the total number of road users and the number of connected road users, and
creating a model, using the adoption rate, to predict a future number of road users at the site on the road network.
As per calculating an adoption rate of V2X technology, however, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system of Miller to be capable of calculating the rate of adoption, based on simple calculations known in the art, e.g. ratios, by comparing the number of determined V2X vehicles to the total number of vehicles.  Such a calculation would not change the principal operation of the system as a whole, and would yield predictable results.
Delia teaches:
Creating a model, using predicted patterns of vehicle, to predict a future number of road users at the site on the road network (Delia, Paragraph [0014], The conventional method employs a model which predicts vehicle arrivals over a number of periods.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Miller by integrating the teaching of a model by Delia.
The motivation would be to optimize traffic light patterns to minimize delays at each intersection (see Delia, Paragraph [0014]).

Response to Arguments
Applicant's arguments filed 07/04/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the present invention uses all the data of all vehicles in contrast to the prior art of record, the Examiner respectfully disagrees.  Applicant argues that the Miller reference relates to V2X vehicle, standard vehicle, or an outside object, and that only the vehicle location is used in a marking step.  The Examiner respectfully disagrees that Miller does not cover “all” vehicles or road users.  One of ordinary skill in the art would recognize that the vehicles covered by Miller includes all vehicles, which can be categorized into V2X vehicles or standard, i.e. non-V2X, vehicles.  The categorization between V2X vehicles or standard vehicles does not exclude certain vehicles as concluded by the Applicant.  Furthermore, the system of Miller utilizes vehicle characteristics and driving properties, which include but is not limited to vehicle position (see Miller, Paragraph [0024]).
The Examiner further notes that the claims, as currently amended, claim “all road users at a site” whereas Applicant appears to argue that the claimed invention is capable of detecting all potential types of road users.  First, “all road users at a site” is interpreted as all road users that are present in a specified location.  Thus, the other vehicles detectable by the vehicles in Miller represent “all road users at a site”, and the vehicles not in the specified location are not part of “all road users at a site”.  Additionally, Miller teaches detecting pedestrians and animals (see Miller, Paragraph [0090-0091]).  Second, if the Applicant intends to claim all existing road users, the road users must be defined, because a “road user” would thus become indefinite.  A road user, as currently claimed, is interpreted as a vehicle or living organism that may be present on the road, e.g. a vehicle operated by a human, a pedestrian walking along the road.  The Applicant argues that road users include pedestrians, small children, cyclists, vehicles, motorcycles, private cars and vehicles, trucks, buses, emergency vehicles and trains.  Thus, it appears the Applicant intends for “road users” to be defined as specific vehicles and/or humans regardless of whether they travel on the road itself.  Without additional designation in the claims, however, it is unclear as to the metes and bounds of what can be considered as a road user.  For example, tractors, construction vehicles, ATVs, or animals, etc. may also be present on the road.  It is further noted that if, for example, a train, which travels on a train track, is also considered to be a road user, then potentially other vehicles that do not travel on the road itself could be interpreted as a road user, which further causes indefiniteness.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683